Citation Nr: 0929690	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  07-14 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral 
sensorineural hearing loss.

2.  Entitlement to service connection for irritable bowel 
syndrome (IBS), claimed as secondary to an in-service 
parasite infestation or, in the alternative, secondary to 
service-connected post-traumatic stress disorder (PTSD).

3.  Entitlement to an initial compensable rating for post-
traumatic stress disorder (PTSD).

4.  Entitlement to a compensable rating for infectious 
hepatitis.

5.  Entitlement to an effective date earlier than March 7, 
2007 for the grant of service connection for PTSD.

6.  Entitlement to an initial compensable rating for 
gastroenteritis.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 
at Law


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1966 to January 1969, with service in Vietnam from 
July 1967 to July 1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from January 2007 and March 2008 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.  The Veteran had a hearing 
before the Board in February 2009 and the transcript is of 
record.

The Board notes the Veteran also perfected an appeal seeking 
an increased rating greater than 10 percent for tinnitus.  
During the Veteran's hearing, however, the Veteran withdrew 
the claim.  The issue, therefore, is not addressed here and 
is considered WITHDRAWN.  

During the Veteran's hearing, he also raised issue with the 
effective date assigned for the grant of service connection 
for infectious hepatitis, indicating it should be earlier 
than June 8, 2006.  This issue has never been considered by 
the RO and therefore is REFERRED for proper adjudication.

The RO received additional evidence from the Veteran in April 
2009, before the file was sent to the Board.  A supplemental 
statement of the case (SSOC) was not issued, but this is not 
necessary since the evidence submitted (an April 2009 
statement from the Veteran's private physician) was 
accompanied by a waiver of local jurisdictional review. 

The issue of entitlement to an initial compensable rating for 
gastroenteritis is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The VA will 
notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The Veteran currently has bilateral hearing loss, but 
there is no competent evidence that shows a causal link 
between his hearing loss and any remote incident of service; 
a hearing loss disability was not manifest within 1 year of 
service separation.

2.  Competent evidence on file shows that irritable bowel 
syndrome is likely related to his in-service parasite 
infestation and aggravated by his PTSD.  

3.  The Veteran's PTSD is manifested by some sleep 
disturbances, occasional panic attacks, irritability, 
anxiety, depression, restlessness, hypervigilence, anger and 
some social aversion, especially involving crowds, all 
resulting in mild social and occupational impairment.

4.  The Veteran's infectious hepatitis is manifested by 
slightly icteric sclera and discolored sweat, but otherwise 
no documentable residual of infectious hepatitis and no 
objective evidence of the Hepatitis B virus.

5.  On March 7, 2007, a formal claim seeking service 
connection for post-traumatic stress disorder (PTSD) was 
received; subsequently, based on this claim, service 
connection for PTSD was granted, and the Veteran was assigned 
a non-compensable evaluation, effective the date of claim, 
March 7, 2007.

6.  Prior to receipt of the formal claim on March 7, 2007, 
there were no pending requests for service connection for 
PTSD that remained unadjudicated.


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by active 
service, nor may sensorineural hearing loss be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, and 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.304, 3.307, and 3.309 (2008).

2.  Resolving all reasonable doubt in favor of the Veteran, 
irritable bowel syndrome was incurred in service, and, 
therefore, service connection is warranted.  38 U.S.C.A. §§ 
1101, 1110, and 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.303, 3.304, and 3.310 (2008).

3.  The criteria for an initial disability rating of 10 
percent, but no higher, for PTSD have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code (DC) 9411 
(2008).

4.  The criteria for a compensable rating for infectious 
hepatitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.114, DC 7345 (2008).

5.  There is no legal entitlement to an effective date 
earlier than March 7, 2007, for service connection for PTSD.  
38 U.S.C.A. § 5110 (West 2002 & Supp. 2008); 38 C.F.R. § 
3.400 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

The notice requirements were met in this case by letters sent 
to the Veteran in August 2006, April 2007, September 2007 and 
July 2008.  Those letters advised the Veteran of the 
information necessary to substantiate his claim, and of his 
and VA's respective obligations for obtaining specified 
different types of evidence, to include how disability 
ratings and effective dates are determined.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
38 C.F.R. § 3.159(b).  The Veteran has not alleged that VA 
failed to comply with the notice requirements of the VCAA, 
and he was afforded a meaningful opportunity to participate 
effectively in the processing of his claims, and has in fact 
provided additional arguments at every stage.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005). 

Additionally, for increased rating claims, duty-to-notify 
compliance requires the VA to satisfy the following four-part 
test:

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of 
that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least general 
notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being 
sought, their severity and duration, and their impact 
upon employment and daily life; 

(4) the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, 
e.g., competent lay statements describing symptoms, 
medical and hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The Veteran 
was sent a letter in July 2008 satisfying all these 
provisions in regard to the Veteran's hepatitis claim. 

With regard to the Veteran's PTSD increased rating and 
earlier effective date claims, in this case, following 
receipt of the Veteran's PTSD service connection claim in 
March 2007, the RO issued a duty to assist letter in April 
2007, which advised the Veteran of the provisions of the 
VCAA.  The letter explained VA's duty to notify the Veteran 
about the evidence required to substantiate his claim and 
VA's duty to assist the Veteran to obtain evidence to 
substantiate the claim.  The notice also included an 
explanation of how disability ratings and effective dates are 
determined in general.  All notification was provided prior 
to the adjudication of his claim in March 2008.  In March 
2008, service connection for PTSD was granted, and the 
Veteran appealed for, among other things, an earlier 
effective date for the grant of benefits.

The Federal Circuit held that 38 U.S.C. § 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate a claim upon receipt of a notice of 
disagreement with the effective date assigned by a RO for a 
compensation award.  Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).  In this regard, once a decision has been 
made awarding service connection, a disability rating, and an 
effective date, § 5103(a) notice has served its purpose, as 
the claim has already been substantiated.  Sutton v. 
Nicholson, 20 Vet. App. 419 (2006).

The extent to which notification provisions of the VCAA 
extend to a "downstream" claim, such as the claim for an 
earlier effective date following a grant of benefits, see 
McCutcheon v. Principi, 17 Vet. App. 559 (2004), is not 
clear.  To the extent that such notice may be required, the 
August 2008 SOC provided the Veteran with the applicable 
diagnostic criteria and increased rating and effective date 
regulations.  The RO also sent the Veteran numerous letters 
throughout the appellate time frame, to include in April 2007 
and September 2007, prior to the initial adjudication of the 
claims, explaining the evidence necessary to establish 
entitlement to an earlier effective date.  In light of all 
these efforts made by the RO, the Board concludes no further 
notice is needed.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Board finds that the Veteran was aware 
of the evidence required to substantiate his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.  

With regard to the Vazquez-Flores, 22 Vet. App. at 37 notice 
described above, the Board notes, this notice was completed 
after the initial adjudication of the Veteran's hepatitis 
claim.  The Veteran still has the right to VCAA content 
complying notice and proper subsequent VA process, and that 
has been done, as discussed above.  Any defect with respect 
to the timing of the VCAA notice requirement was harmless 
error.  See Mayfield, supra.  Although the notice provided to 
the Veteran in 2008 was not given prior to the first 
adjudication of the claim, the content of the notice fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), and, after the notice was provided, the 
claim was readjudicated and a SOC was provided to the Veteran 
in August 2008.  Not only has he been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices, but the actions taken by 
VA have essentially cured the error in the timing of notice.  

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The Court held in the case of McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), that an examination is required when (1) 
there is evidence of a current disability, (2) evidence 
establishing an "in-service event, injury or disease," or a 
disease manifested in accordance with presumptive service 
connection regulations occurred which would support 
incurrence or aggravation, (3) an indication that the current 
disability may be related to the in-service event, and (4) 
insufficient evidence to decide the case.

In this case, the Veteran was afforded medical examination to 
obtain an opinion as to whether his hearing loss and 
gastrointestinal disabilities can be directly attributed to 
service.  See id.; see also Duenas v. Principi, 18 Vet. App. 
512, 517 (2004).  Further examination or opinion is not 
needed because, at a minimum, there is no persuasive and 
competent evidence that the claimed conditions may be 
associated with the Veteran's military service.  This is 
discussed in more detail below.  

With regard to increased ratings, the duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the Veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
Veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 3.327(a).

The RO last provided the Veteran appropriate VA examinations 
for his PTSD and hepatitis in 2008 and 2007 respectively.  
There is no objective evidence indicating that there has been 
a material change in the severity of the Veteran's PTSD or 
hepatitis since he was last examined.  The Veteran has not 
reported receiving any recent treatment specifically for this 
condition (other than at VA, which records are in the file), 
and there are no records suggesting an increase in either 
disability has occurred as compared to the prior VA 
examination findings.  The duty to assist does not require 
that a claim be remanded solely because of the passage of 
time since an otherwise adequate VA examination was 
conducted.  VAOPGCPREC 11-95.  The 2007 and 2008 VA 
examination reports are thorough and supported by VA 
outpatient treatment records.  There is no rule as to how 
current an examination must be, and the Board concludes the 
examinations in this case are adequate upon which to base a 
decision.

The Board further notes, with respect to the Veteran's 
earlier effective date claim, no further examination is 
necessary because the examination could not show evidence of 
the Veteran's past disability.

Thus, the Board finds that VA has satisfied the duty to 
assist the Veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the Veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claims.  

Service Connection (Hearing Loss and IBS)

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection may be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1113 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Service 
connection for hearing loss may be established based on a 
legal "presumption" by showing that either manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service. 38 C.F.R. §§ 3.307, 
3.309(a).  Here, no legal presumption is applicable here 
because the earliest evidence of the Veteran's hearing loss 
is decades after his military service.

In the absence of a presumption, in order to prevail on the 
issue of service connection there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

Hearing Loss

The Veteran alleges that his current hearing loss is a result 
of military exposure to excessive noise during his duties as 
an engineer equipment repairman and a heavy truck driver in 
the military, to include service in Vietnam. 

The Board acknowledges that the appellant is competent to 
give evidence about what he experienced; for example, he is 
competent to report that he incurred certain events during 
service, such as, in this case, exposure to loud noise.  See, 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, 
however, must be distinguished from weight and credibility, 
which are factual determinations going to the probative value 
of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  He is not, however, competent to diagnose any 
medical disorder or render an opinion as to the cause or 
etiology of any current disorder because he does not have the 
requisite medical knowledge or training. 

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran's DD-214 confirms the Veteran's MOS and confirms 
he served in Vietnam for one year.  The Veteran's service 
treatment records, however, do not indicate any complaints, 
treatment or diagnoses of hearing loss or hearing related 
problems.  The Veteran's entrance and separation examinations 
indicate hearing within normal limits without evidence of any 
decreased hearing acuity on separation.  That is, hearing 
acuity scores on separation examination were virtually 
identical to entrance examination.

The Veteran does not claim he ever experienced a specific 
injury causing his current hearing loss and injury.  Rather, 
he claims he was exposed to excessive noise through the 
course of his duties in the military. 

The Board finds the Veteran's statements to be credible and 
corroborated by his military records.  The Board further 
notes the Veteran is service-connected for PTSD for various 
combat-related incidents.  Given the Veteran's military 
occupation and combat exposure, noise trauma may be presumed.  
As indicated above, however, the service treatment records do 
not indicate in-service occurrence of any chronic condition.  
Indeed, there are no medical records at all indicative of 
hearing loss until 2006, nearly four decades after the 
Veteran's separation from the military.

Even if a chronic condition was not shown during service, 
service connection may be established under 38 C.F.R. § 
3.303(b) by evidence of continuity of symptomatology or under 
38 C.F.R. § 3.303(d) if the evidence shows a disease first 
diagnosed after service was incurred in service.  The crucial 
inquiry, then, is whether the Veteran's current bilateral 
hearing loss is related to his in-service noise exposure or 
any other remote incident in service.  The Board concludes it 
is not. 

Again, after service, there is no medical evidence suggesting 
any complaints, treatments or diagnoses of any hearing loss 
until 2006, nearly forty years later.  The Veteran was 
afforded a VA examination in December 2006 where the examiner 
indicated mild bilateral sensorineural hearing loss.  The 
examiner at that time, however, did not proffer an opinion 
with regard to etiology.

The Veteran was afforded an additional audiological VA 
examination in January 2008 where the examiner again 
diagnosed the Veteran with mild bilateral sensorineural 
hearing loss.  With regard to etiology, the examiner opined 
as follows:

It is less likely than not that the Veteran's 
[hearing loss] is due to military noise exposure.  
This is based on his [service treatment records] 
which indicated normal hearing in both ears when 
he was discharged from the military. 

The Board finds the examiner's opinion compelling.  The 
conclusion is based on specific clinical tests and findings, 
and a complete review of the claims file, including the past 
2006 examination. 

The Board notes the Court in Hensley indicated the mere fact 
that the Veteran's service treatment records fail to show 
hearing loss within the regulatory definition is not 
sufficient to deny the claim.  See Hensley, 5 Vet. App. at 
160.  The facts in this case, however, can be distinguished.  
In Hensley, the claimant's separation examination was 
indicative of some decreased hearing acuity, but not enough 
to find in-service incurrence of hearing loss as defined in 
the regulations.  The Court concluded that an examiner could 
not merely dismiss the possibility of a nexus where the 
service treatment records indicate some decreased hearing 
acuity.  In those instances, some additional rationale would 
be required.  

In this case, in contrast, the Veteran's service treatment 
records show negligible loss of hearing acuity on separation 
compared to audiological testing on entrance.  It is not 
merely the case the Veteran's hearing was "within normal 
limits" on discharge, but rather the Veteran's hearing was 
evaluated as virtually perfect on separation.  Accordingly, 
the Board finds the January 2008 examiner's opinion 
sufficient.  The Board further notes, no medical provider has 
ever linked the Veteran's current hearing loss to any remote 
incident of service or otherwise conflicted with the VA 
examiner's findings.  Also compelling, there is no history of 
reported bilateral hearing loss until 2006, nearly forty 
years after service. 

The Board has considered the Veteran's statements that he 
suffered with hearing problems while in the military and 
thereafter.  In accordance with the recent decision of the 
United States Court of Appeals for the Federal Circuit in 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), the Board 
concludes that the lay evidence presented by the Veteran 
concerning his continuity of symptoms after service is 
credible and ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  However, the Veteran's 
claims fail based upon the lack of medical nexus associating 
his in-service noise exposure to a current disability.  The 
provisions concerning continuity of symptomatology do not 
relieve the requirement that there be some evidence of a 
nexus to service.  For service connection to be established 
by continuity of symptomatology there must be medical 
evidence that relates a current condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-
98 (1997).  In other words, even accepting the Veteran's 
allegations, no medical professional has ever linked his 
current bilateral hearing loss or tinnitus to any remote 
incident of service. 

The Board concludes service connection must be denied.  As 
reflected by the discussion above, the preponderance of the 
evidence is against the Veteran's claims.  As such, the 
benefit-of-the-doubt rule does not apply, and the claims for 
service connection for bilateral hearing loss and tinnitus 
must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Irritable Bowel Syndrome

The Veteran alleges his irritable bowel syndrome is a 
residual of an in-service parasite infestation and is 
aggravated by his psychological stress caused by his PTSD.  

As indicated above, in order to prevail on the issue of 
service connection there must be medical evidence of a 
current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

Service connection may also be established for any disability 
which is proximately due to or the result of a service-
connected disease or injury.  See 38 C.F.R. § 3.310. 
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc), reconciling, Leopoldo v. Brown, 
4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 
34 (1991).  In this case, the Veteran is service connected 
for PTSD and gastroenteritis.  

The Veteran's service treatment records confirm the one 
instance of parasite infestation described by the Veteran.  
Specifically, the Veteran was admitted to the Army hospital 
in August 1968 after complaints of abdominal pain, nausea and 
anorexia had persisted since his return from Vietnam in July 
1968.  He was diagnosed with infectious hepatitis and 
gastroenteritis, secondary to infestation with Giardia 
Lamblia and Ascaris Lumbriocoides.  He was discharged to 
light duty for four days.  The Veteran separated from the 
military in January 1969 with no further complaints, 
treatment or diagnosis of any gastrointestinal condition.  
The Veteran's December 1968 separation examination indicated 
no gastrointestinal abnormality.  The service treatment 
records reflect the Veteran's August 1968 hospitalization was 
an acute attack with no residual chronic disability.

Even if a chronic condition was not shown during service, 
service connection may be established under 38 C.F.R. § 
3.303(b) by evidence of continuity of symptomatology or under 
38 C.F.R. § 3.303(d) if the evidence shows a disease first 
diagnosed after service was incurred in service.  The crucial 
inquiry, then, is whether the Veteran's current irritable 
bowel syndrome is related to his in-service parasite 
infestation, service-connected gastroenteritis, service-
connected PTSD or any other remote incident in service.  The 
Board concludes, resolving all reasonable doubt in favor of 
the Veteran, it is.

After service, the earliest evidence of continuing treatment 
for any gastrointestinal complaints is not until 2006, nearly 
four decades later.  At that time, the Veteran was afforded a 
gastrointestinal VA examination in December 2006 where the 
examiner diagnosed the Veteran with "bowel 
syndrome/gastroenteritis," etiology unknown.  The examiner 
noted the Veteran's parasitic infestation and indicated his 
continuing residual symptoms of diarrhea and nausea, 
moderately controlled on medication.  The examiner, however, 
found no physical impairment at that time.

VA outpatient treatment records from 2006 to 2008 are largely 
silent as to any gastrointestinal complaints, treatment or 
diagnosis.  More recent records indicate a diagnosis of IBS, 
but do not indicate any medical opinion with regard to 
etiology.  

The Veteran was most recently afforded a VA examination in 
October 2007 where the examiner diagnosed the Veteran with 
IBS.  The examiner indicated diagnostic tests confirmed no 
current evidence of parasitic infestation and, accordingly, 
such in-service infestation had fully resolved.  In regard to 
IBS, the examiner found no objective documentation that IBS 
is related to the military.  The Board notes, however, the 
examiner did not have the claims folder to review at the time 
of the opinion.  

In contrast, in support of his claim, the Veteran submitted 
two statements from private physicians.  Dr. R (the Veteran's 
nephew), a private gastroenterologist, indicated in an April 
2009 statement that the Veteran's IBS began shortly after his 
in-service episode of enteric infection and indeed 
characterized the Veteran's diagnosis as "Post-infectious 
Irritable Bowel Syndrome."  Dr. R further indicated that 
"psychological stress clearly contributes to exacerbations 
of irritable bowel syndrome."  Overall, Dr. R opined as 
follows:

In my medical opinion, [the Veteran's] medical 
condition (Irritable Bowel Syndrome) is more 
likely than not a consequence of his enteric 
infection acquired during his active service.  In 
addition, [the Veteran's] medical condition 
(Irritable Bowel Syndrome) is more likely than not 
exacerbated by psychological stresses related to 
recollections of his enteric infection and his 
military service in Southeast Asia.

The Board notes, there are some factual inaccuracies in Dr. 
R's opinion.  For one, the Veteran served in Vietnam and not 
Southeast Asia.  It is also unclear whether Dr. R is 
rendering an opinion based on his familial history with the 
Veteran or a true doctor-patient relationship and 
examination.

Dr. Caos, in a September 2007 statement, rendered an opinion 
very similar to Dr. R diagnosing the Veteran with "irritable 
bowel syndrome probably related to the stressors which 
occurred to you during your service to this country."  Dr. 
Caos does not indicate he reviewed any military records in 
rendering the opinion, but rather details diagnostic tests, 
which, peculiarly, returned within normal limits, ruling out 
any evidence of inflammatory bowel disease or colitis.  
Rather, Dr. Caos indicates the Veteran's "irritable bowel 
disease is typical of a high stress disorder resulting from 
multiple episodes of acute and severe stress usually as a 
younger person, but it becomes chronic accordingly."  

Again, the Veteran claims he has suffered with chronic 
diarrhea, abdominal pain and nausea since the parasite 
infestation in the military.  Such a claim is in stark 
contrast to his post-service medical records which are 
largely silent as to any gastro-intestinal complaints.  Both 
private and VA doctors have done extensive work-up in 
relation to the Veteran's complaints with findings largely 
within normal limits.  The Veteran is already service-
connected for gastroenteritis, which was diagnosed during his 
military service, whereas IBS was diagnosed decades later. 

There is no indication, moreover, that the private doctors or 
the 2007 VA examiner had the claims folder to review in 
rendering their opinions.  Indeed, the 2007 VA examiner 
indicated his opinion was premised on the Veteran's self-
reported history.  The Veteran's self-reported history of 
continuous symptomatology since service, as indicated above, 
is in stark contrast with the objective medical evidence.  

On the other hand, Dr. R and Dr. Caos suggest that even if 
IBS is not related to the Veteran's in-service parasite 
infestation, it is aggravated by psychiatric stress due to 
military combat.  The 2007 VA examiner did not address the 
possibility of a relationship between the Veteran's IBS and 
service-connected PTSD.  Indeed, no VA examiner has ever 
considered whether the Veteran's IBS was caused or aggravated 
by his service-connected PTSD.  In that regard, Dr. Caos' and 
Dr. R's opinions, although somewhat problematic for the 
aforementioned reasons, are unrefuted in this regard.

At the very least, the Board finds the medical evidence in 
relative equipoise.  The Veteran is entitled to the benefit 
of the doubt.  In light of the favorable opinions rendered by 
Dr. R and Dr. Caos, the Board concludes service connection 
for IBS is warranted.

Increased Ratings (PTSD, Infectious Hepatitis)

Disability ratings are assigned, under the Schedule for 
Rating Disabilities, based on a comparison of the symptoms 
found to the criteria in the rating schedule.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When evaluating a mental disorder, 
the rating agency shall consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the Veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign an evaluation 
based upon all the evidence of record that bears on 
occupational and social impairment, rather than solely upon 
the examiner's assessment of the level of disability at the 
moment of the examination.  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126.  If there is a question as to 
which evaluation to apply to the Veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).

It is noteworthy that the Veteran's PTSD claim stems from a 
rating that granted service connection and assigned the 
initial rating for PTSD.  Accordingly, "staged" ratings may 
be assigned, if warranted by the evidence.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

The Veteran's hepatitis claim, in contrast stems from a claim 
for an increased rating, and therefore the primary concern is 
the current level of disability.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  The Court recently held that 
"staged" ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  Hart v. Mansfield, No. 05-
2424 (U.S. Vet. App. Nov. 19, 2007).

In this case, as will be explained below, staged ratings are 
not appropriate for either claim because the Veteran's 
manifestations have stayed consistent throughout the relevant 
time frame.

PTSD

The General Rating Formula for Mental Disorders provides, in 
pertinent part:

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous medication  . . 
. . . . . . . . . . . . . . . . . . . . . 
. 10

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events) . . . . 
. . . . 30

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships . . . . . . . . . . . . . . 
. . . . . . . . . 50

38 C.F.R. § 4.130, Diagnostic Code 9411. 

Ratings are assigned according to the manifestation of 
particular symptoms.  However, the use of the term "such 
as" in 38 C.F.R. § 4.130 demonstrates that the symptoms 
after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  Accordingly, the evidence considered in 
determining the level of impairment under § 4.130 is not 
restricted to the symptoms provided in the diagnostic code.  
Instead, VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
DSM-IV (American Psychiatric Association:  Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.

Additionally, a Global Assessment of Functioning Scale (GAF) 
score is often used by treating examiners to reflect the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Richard v. Brown, 9 Vet. App. 266 (1996).  A GAF score is 
highly probative as it relates directly to the Veteran's 
level of impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  

In this case, the Veteran's most recent medical treatment 
records from 2008, to include a VA examination, consistently 
show a GAF score of 65.  The DSM-IV provides for a GAF rating 
of 61-70 for some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships.  Id.

After a careful review of the record and for reasons and 
bases expressed immediately below, the Board finds that the 
Veteran's demonstrated PTSD symptomatology warrants an 
increased rating of 10 percent, but no higher.

The Veteran underwent a VA examination initially in March 
2008 where he was assigned a GAF score of 65 for his PTSD 
condition.  The examiner noted the Veteran's complaints of 
irritability, anxiety, depression and restlessness as well as 
disliking big crowds.  On the other hand, however, the 
Veteran indicated he goes golfing two days a week with 
regular "golf buddies" and has friends within his 
community.  The Veteran is not working due to retirement and 
indicated that he was enjoying retirement, especially 
"solitary activities."  The examiner noted the Veteran had 
an anxious mood and some compulsive habits, such as excessive 
washing hands.  The Veteran, at that time, did not complain 
of any sleep impairment and very infrequent panic attacks.  
The examiner clearly indicated an assessment of a "mild" 
condition.  The Veteran is currently married with a good 
relationship with his wife.  The Veteran complained of 
intrusive memories, but only if "cue-provoked."  
Accordingly, the Veteran avoids activities, places or people 
likely to remind him of Vietnam.  Overall, the examiner found 
the severity of the Veteran's PTSD to be mild. 

VA outpatient treatment records indicate the Veteran first 
sought treatment in 2006 and started group therapy for his 
PTSD in 2008.  VA outpatient treatment records consistently 
indicate a current GAF score of 65, noting a historical GAF 
score of 60, with manifestations including aggravation, 
anger, hypervigilence and stress.  The Veteran is not on 
medication to control his PTSD symptoms.  

The Veteran testified during his February 2009 hearing before 
the Board that his PTSD causes insomnia, nightmares, panic 
attacks and social isolation.  He believes the PTSD was 
triggered by his brother's passing in 2006 and conceded he 
never sought treatment for PTSD prior to 2006.

The Veteran's testimony of regular insomnia, panic attacks 
and social isolation is in stark contrast to the medical 
evidence.  The VA examination report and VA outpatient 
treatment records do not indicate significant sleep 
disturbances or regular panic attacks.  Additionally, 
although the Veteran avoids large crowds, he enjoys numerous 
social activities, to include golfing on a weekly basis with 
friends.  

Resolving all reasonable doubt in favor of the Veteran, the 
Veteran likely has some sleep impairment due to his PTSD with 
occasional panic attacks, but his main manifestations, 
according to the medical evidence, include irritability, 
anger, anxiety and depression.  The Veteran is not on 
medication for his condition and his PTSD has been 
consistently described as "mild."  In light of the 
Veteran's testimony, however, the Board concludes a higher 
rating of 10 percent is warranted, but no greater.  See 
38 C.F.R. § 4.7.  

The medical evidence does not indicate that the Veteran's 
PTSD has resulted in concentration problems, memory lapses, 
hallucinations, delusions, thought disorder or suicidal or 
homicidal ideation.  Rather, the Veteran's PTSD symptoms 
consistently included symptoms such as anxious mood, anger, 
irritability and depression with occasional sleep 
disturbances and self-reported panic attacks.  Although the 
Veteran indicated to the examiners that he dislikes large 
crowds, he clearly is not socially isolated.  The Veteran 
maintains hobbies such as golfing, which he does on a regular 
basis with a group of friends.  The Veteran has maintained 
effective long-term relationships, evidenced by his lengthy 
marriage and "golf buddies." 

Although the Veteran is not on any medication for his PTSD, 
the Board concludes a 10 percent rating is warranted in light 
of his testimony of increased symptomatology in periods of 
stress or other cue-triggered anxiety.  There is no objective 
evidence of any consistent sleep disturbances or panic 
attacks.  Although the Veteran testified to periods of 
insomnia and panic attacks, the frequency of such occurrences 
is doubtful in light of the objective medical evidence.  The 
10 percent rating awarded here encompasses the fact that his 
psychiatric symptoms occasionally affect his ability to 
control his temper or sleep well at night.  It is clear from 
the record, however, that these periods are infrequent and 
the Veteran overall is able to function normally with at 
least some regular social interaction. 

Accordingly, the Board finds that the preponderance of the 
evidence warrants a rating of 10 percent, but no higher for 
the Veteran's PTSD. As noted above, the Veteran's PTSD does 
cause irritability, anger and anxiety, especially when under 
stress or otherwise is reminded of his Vietnam service, but 
his PTSD has not inhibited his ability to maintain long-
standing occupational employment and long-lasting familial 
and social relationships.  The Veteran is not currently 
working because he is retired, not due to his PTSD.  His 
PTSD, moreover, also has not markedly impaired his long-term 
memory, judgment or abstract thinking.  He has never 
exhibited impairment in thought processes or communication. 
He has a dislike for crowds, but has regular hobbies and good 
familial contact. Therefore, a higher rating is not 
warranted.

Infectious Hepatitis

Diagnostic Code 7345 contains the rating criteria for chronic 
liver disease without cirrhosis (including hepatitis B, 
chronic active hepatitis, autoimmune hepatitis, 
hemochromatosis, drug-induced hepatitis, etc., but excluding 
bile duct disorders and hepatitis C).  Under DC 7345, a 
noncompensable evaluation is assigned where the condition is 
nonsymptomatic.  A 10 percent rating is warranted for 
intermittent fatigue, malaise, and anorexia, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia and right 
upper quadrant pain) having a total duration of at least one 
week, but less than two weeks, during the past 12-month 
period. 

In this case, the Board initially notes there is no objective 
evidence of the Hepatitis B virus.  Rather, the Veteran 
suffered with an acute episode of nausea, abdominal pain and 
anorexia in 1968 after returning from the military.  At that 
time, the Veteran was diagnosed with infectious hepatitis and 
given light duty for four days.  Since 1968, objective 
evidence shows normal liver functioning tests and no 
objective evidence of Hepatitis B or any other residual from 
this 1968 acute episode.

Specifically, VA medical records, aside from merely noting 
infectious hepatitis in the Veteran's pertinent medical 
history, are silent as to any continuing treatment.  The 
Veteran was afforded a VA examination in December 2006 where 
the examiner found no evidence of the hepatitis B virus.  In 
regard to his past infectious hepatitis, the examiner noted 
the Veteran's liver functioning tests are normal and have 
been normal since his acute episode in 1968.  The only 
manifestations noted at that time included slightly icteric 
sclera and yellow sweat.  More recently, the Veteran was 
afforded a VA examination in October 2007 where the examiner 
again found no documentable residual of hepatitis.

The Veteran alleges he is jaundiced and his clothes and bed 
sheets are always stained yellow and brown because of his 
hepatitis.  Other than these complaints, the Veteran denies 
fatigue or any other symptom attributable to his hepatitis.  
The Board sympathizes with the Veteran, but the objective 
medical evidence has consistently throughout time indicated 
the Veteran does not have the hepatitis B virus and, 
currently, has no documentable residual of his infectious 
hepatitis.  The Veteran simply does not meet the criteria for 
a compensable evaluation.  

It is noted other diagnostic criteria were considered and 
found inapplicable in light of no documented symptomatology 
attributable to the Veteran's infectious hepatitis.

As shown above, and as required by Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991), the Board has considered all 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the Veteran.  In this 
case, the Board finds the medical evidence supports a rating 
of 10 percent under DC 9411 for his PTSD, but no more, and 
regrettably does not support a compensable rating for 
infectious hepatitis.

Earlier Effective Date (PTSD)

In general, where a claim for service connection is filed 
more than one year after separation from active service, the 
effective date for the grant of service connection is the 
date of receipt of claim, or the date entitlement arose, 
whichever is later. 38 U.S.C.A. § 5110(b); 38 C.F.R. § 
3.400(b).

In this case, the Veteran filed a claim on March 7, 2007 
seeking service connection for PTSD, well beyond his 
separation from service in January 1969.  Prior to this date, 
the Veteran filed numerous other claims and appeals, but 
never requested service connection for PTSD.  After proper 
notice, the RO granted service connection for PTSD in a March 
2008 rating decision, effective March 7, 2007, the date the 
formal claim was received.

It is unclear the basis the Veteran is requesting an earlier 
effective date, but the Veteran contends his PTSD symptoms 
began around 2006 when his brother died.  Presumably, he is 
seeking an effective date to reflect the alleged onset of his 
disability.

The Veteran does not contest the fact that he did not file a 
claim for PTSD prior to March 7, 2007, well beyond his 
separation from service in January 1969.  Accordingly, the 
law is dispositive on this issue and there simply is no legal 
basis to award an effective date prior to March 7, 2007.  See 
38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b).  The Board is 
constrained by the law and regulations made by the Congress 
governing the establishment of effective dates for the award 
of compensation. Thus, the Board concludes that an earlier 
effective date is not warranted in this case under VA 
regulations governing effective dates for awards based on an 
original claim for service connection.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(b)(2)(i), (q)(1)(i) and (ii), and 
(r).


ORDER

Entitlement to service connection for bilateral sensorineural 
hearing loss is denied.

Entitlement to service connection for IBS is granted.

Entitlement to an initial rating of 10 percent, but not more, 
for PTSD is granted subject to the laws and regulations 
governing monetary awards.

Entitlement to a compensable rating for infectious hepatitis 
is denied.

Entitlement to an effective date earlier than March 7, 2007 
for the grant of service connection for PTSD is denied.


REMAND

Initially, the Board notes the Veteran appealed his initial 
rating for gastroenteritis in February 2007 and a statement 
of the case (SOC) was issued in April 2007.  Since that time, 
the RO has obtained relevant, non-duplicative VA outpatient 
treatment records, VA examinations and private treatment 
records and statements.  A supplemental statement of the case 
(SSOC) was never issued.  

If a SOC is prepared before the receipt of further evidence, 
a SSOC must be issued to the Veteran, as provided in 
38 C.F.R. § 19.31, unless the additional evidence is 
duplicative or not relevant to the issue(s) on appeal.  
38 C.F.R. § 19.37(a).  In this case, the newly obtained 
evidence was not duplicative of evidence already associated 
with the claims file, and it is relevant to the issue.  
Therefore, in accordance with 38 C.F.R. § 19.37(a), the case 
is returned to the RO for consideration and the issuance of a 
SSOC.

The Board notes, as indicated in the introduction, the 
Veteran did provide a waiver of local jurisdictional review 
in April 2009 accompanied with a statement from his private 
physician, also dated April 2009.  The waiver, however, was 
confined to the April 2009 private statement and not the 
years worth of accumulated evidence.

The Veteran alleges his gastroenteritis is more severe than 
currently rated.  Specifically, the Veteran takes issue with 
the December 2006 VA examination, the last afforded 
examination specifically for gastroenteritis, indicating the 
examiner did not ask him any questions of his in-service 
parasite infestation nor did she conduct any diagnostic 
tests, to include a sonogram or x-ray to ascertain the extent 
of his condition.

As explained in the above decision, the duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the Veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
Veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 3.327(a).

In this case, the Veteran was last afforded a VA examination 
specifically regarding gastroenteritis in December 2006, 
nearly three years ago.  The Veteran was also afforded a 
gastrointestinal examination in October 2007 in relation to 
his IBS claim, nearly two years ago.  The 2007 examiner, 
however, did not address the Veteran's gastroenteritis.  As 
explained above, moreover, the 2007 examiner did not have the 
claims file to review, and so the examiner merely relied on 
the Veteran's reported history of in-service parasite 
infestation and post-military symptomatology.  At that time, 
however, diagnostic tests were conducted indicating the 
Veteran did not have any current objective evidence of a 
parasite infestation.  

VA outpatient treatment records since 2006 are also 
noticeably silent with regard to the Veteran's 
gastrointestinal disabilities.  Indeed, there are routine 
check-ups within the VA outpatient treatment records 
indicating the Veteran denied abdominal pain, diarrhea or 
nausea.  

On the other hand, the Veteran provided statements from his 
private physicians indicating a lengthy history of 
gastrointestinal problems, to include IBS.  Dr. R, in an 
April 2009 statement indicates he has known the Veteran for 
45 years and is well acquainted with his medical conditions.  
It is unclear whether Dr. R's association with the Veteran is 
merely familial (he is the Veteran's nephew) or if Dr. R has 
treated him in the past.  Similarly, Dr. Caos, in a September 
2007 statement, references "previous workup" with regard to 
the Veteran's IBS.  The file does not contain any private 
treatment records from Dr. R or Dr. Caos, to include the 
referenced diagnostic testing and, therefore, the RO should 
make efforts to obtain any missing, relevant private 
treatment records.

The Board, in this decision, awarded the Veteran service 
connection for IBS.  The initial rating of this newly awarded 
disability, is "inextricably intertwined" with the 
Veteran's claim seeking a compensable rating for his 
gastroenteritis.  The Court has held that all issues 
"inextricably intertwined" with an issue certified for 
appeal, are to be identified and developed prior to appellate 
review.  Id.   Here, this issue must be adjudicated along 
with the initial rating determination for his IBS to avoid 
impermissible pyramiding of ratings.  See Esteban v. Brown, 6 
Vet. App. 259, 262 (1994)(separate disability ratings may be 
assigned for distinct disabilities resulting from the same 
injury so long as the symptomatology for one condition was 
not "duplicative of or overlapping with the symptomatology" 
of the other condition). 

In light of the possible missing medical records and the 
inextricably intertwined issue, a new VA examination is 
indicated.

The RO should also take this opportunity to obtain recent VA 
outpatient treatment records from June 2008 to the present. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's medical records 
for treatment from the VA Medical Center 
in North Florida, Georgia, Florida and 
Gainesville, Florida from June 2008 to the 
present.  All efforts to obtain VA records 
should be fully documented, and the VA 
facility must provide a negative response 
if records are not available.

2.  Ask the appellant to complete release 
forms authorizing VA to request his 
treatment records from Dr. R, Dr. Caos or 
any other private physician treating him 
for the issue on appeal. These medical 
records should then be requested, and the 
RO should specify that actual treatment 
records, as opposed to summaries, are 
needed. All efforts to obtain these 
records, including follow-up requests, if 
appropriate, should be fully documented.

3.  After obtaining the above records, to 
the extent available, schedule the Veteran 
for an appropriate examination for his 
gastroenteritis to ascertain the current 
level of severity of his condition.  The 
claims file should be made available to 
the examiner for review of pertinent 
documents therein in connection with the 
examination.  Findings should be reported 
which reflect consideration of pertinent 
rating criteria.  The examiner should 
provide a complete rationale for any 
opinion given without resorting to 
speculation, resolving all conflicting 
medical evidence.  The examiner should 
also separate out the symptomatology 
attributed to his irritable bowel syndrome 
versus his gastroenteritis to the extent 
possible.

4.  After the above is complete, and 
completion of any and all "inextricably 
intertwined" issues, readjudicate the 
Veteran's claim. If the claim remains 
denied, issue a supplemental statement of 
the case (SSOC) to the Veteran and his 
representative, and they should be given 
an opportunity to respond, before the case 
is returned to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The Veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

The claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


